Citation Nr: 1131909	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Board issued a decision which denied an increased disability rating in excess of 10 percent for residuals of a right knee injury.

In December 2010, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court), requesting that the issue be remanded for additional development.  Later that month, the Court issued an order which vacated the Board's June 2010 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, additional evidentiary development is required.

As stated above, in December 2010 the Court granted a JMR vacating the Board's previous decision denying the Veteran's claim.  According to the JMR, while the Board determined that the Veteran's right knee disability did not warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, the Board failed to discuss whether the Veteran's was entitled to separate ratings under Diagnostic Code 5257 and 5259.

The Board notes that pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  See 38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Under Diagnostic Code 5257, other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

The evidence of the record demonstrates that the Veteran underwent a right lateral meniscectomy in August 2006 and used a brace.  Under these circumstances, as well as in light of the JMR, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's right knee disability.

The Board further notes the most recent VA examination took place in October 2005; it has been almost six years since his last VA examination.  The Veteran should be afforded a VA examination to determine the current severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of disability due to his service-connected right knee injury.  The claims folder must be available for review by the examiners in conjunction with the examinations and this fact should be acknowledged in the reports.  A complete rationale for any opinion expressed must be included in the examination reports.

The examiner should set forth all orthopedic and muscular symptomatology associated with the Veteran's right knee disability, including any loss of range of motion during flare-ups, and any instability.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  The examiner is asked consider recurrent subluxation or lateral instability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  Finally, the examiner is asked to comment whether the Veteran has any current symptoms resulting from the right lateral meniscectomy performed in August 2006. 

2. Thereafter, the AMC should readjudicate the current claim in light of any evidence added to the record.  The Veteran and his representative should then be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


